Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Claims 1, 11, and 21 is the inclusion of the limitation, “receiving a search request for the frozen index, the frozen index comprising a collection of documents; sending a request to pre-check shards to multiple nodes; identifying a plurality of nodes for performing the search; sending the search request to the plurality of nodes identified for performing the search; receiving top search scores from the plurality of nodes; sorting the top search scores from each of the plurality of nodes, the top scores being associated with one or more documents; reducing the top scores to global top scores, the global top scores comprising scores from across the plurality of nodes; collecting the one or more documents associated with the global top scores from their respective nodes; and providing the collected documents in response to the search request” in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 1, 11, and 21.
Watts et al. (US 2020/0082015) discloses “Each indexer 631-634 independently maintains the mapping of tag names to storage wells, which are used for effective searching ... when a given one of the indexers 631-634 ages out data to a cold storage pool or deletes the data entirely, the data regions are marked as either cold or deleted on remote storage peers. The remote storage peers may use deletion, cold storage, and shard age when determining which data to keep and/or restore on a node failure. If a given one of the indexers 631-634 has marked data as deleted, the data will not be restored should the indexer 631-634 fail and recover via replication. Data that has previously been marked as cold will be put directly back into the cold storage pool during restoration” (paragraph [0066]).
Shim et al. (WO 2013/122338) discloses “The index equalization service module may be configured to match the total number of nodes of the service storage space and the copy storage space with respect to the storage spaces of the cold index and the frozen index according to a predetermined number of a plurality of indexes” (page 3) and “The searcher 122 excludes a frozen index of the sub memory 124 in response to a search command according to a search word input using a predetermined terminal of the user (e.g., a corresponding date or period for searching for data of an input date or period)” (page 4), 
Taropa (US 2020/0084213) discloses “The leaf servers 120a-n then search respective indexed shards 105 to first identify documents having the requested video URL ... A shard can be one partition in a set of non-overlapping partitions, although a shard can also or alternatively be duplicated among multiple servers ... Each pool of leaf servers handles queries directed to the associated shard so that the index data can be searched in parallel over the shards” (paragraph [0026]) and “the score for an action given a search parameter represents the comparative significance of the action co-occurring in a document having the search parameter versus the action occurring in any document” (paragraph [0068]).
Bhattacharjee et al. (US 2020/0050612) discloses “contents, which had been serialized for transmission from the search service” (paragraph [0567]) and “Elasticsearch and a query syntax based on the Lucene” (paragraph [0956]).
Burkitt et al. (US 10,541,983) discloses “The insecure indexing system 150 can be an example of a search system (e.g., an ElasticSearch system) that includes multiple index system nodes 152A-152N ... The index system nodes 152A-152N can therefore form a distributed system architecture, and each can include one or more shards of information that are being maintained by the insecure indexing system 150” (col. 8, lines 38-51).
McManus et al. (US 2018/0268000) discloses “Elasticsearch distributes this request to all nodes in the Elasticsearch cluster that contain one or more pieces (shards) of the index ... the Elasticsearch query parser communicates with each shard of the index that contains one or more columnar files 164 (e.g., Parquet files)” (paragraph [0041]).
Qchoa et al. (US 2014/0279871) discloses “The queue layer may be a persistent transactional queue implementation that may have a first in first out (FIFO) structure for storing row changes” (paragraph [ 26) and “when users want to improve their applications with advanced FTS solutions, as "geospatial", "highlight", "more like this", "did you mean" or others, they must look at external and specific solutions like, Lucene, Solr, ElasticSearch or other proprietary software” (paragraph [0039]). 
Lucas et al. (US 2020/0176098) discloses “Due to the large volume of concept candidates that may exist from the previous pipeline stage, merely searching for a match and terminating the search upon finding a single match may provide a substantial benefit in reducing the processing time spent crawling the relevant databases/dictionaries ... Any unresolved matches may then be selected randomly or according to a first-in, first-out FIFO queue of matches, such that the first match is selected” (paragraph [0175]).
Each of prior arts cited above teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations before the effective filing date of the claimed invention unless knowledge from the applicant's disclosure is obtained.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 2-10 and 12-20 depending on claims 1 and 11 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on Monday through Friday from 9:30 A.M - 6:30 P.M EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        8/17/2022